G-tjeert, J.
1. Error is assigned that the State failed to prove the venue. The defendant was indicted in Cherokee County, for the offense of seduction. The State’s evidence on this point was as follows: “He went with me from June, 1933, until November, 1933. He asked me to marry him in August, 1933. We were at home in Cherokee County, when he asked me to marry him. I had sexual intercourse with him at home afterwards. That was September 23, 1933.” Held, that this evidence was sufficient, nothing; else appearing, for the jury to find that the home of the prosecutrix was in Cherokee County in September, 1933.
*436Decided June 20, 1935.
Howell Brooke, for plaintiff in error.
H. G. Vandiviere, solicitor-general, contra.
2. In a seduction case it is not error for the court to charge the jury that “the presumption of law is that the female alleged to have been seduced was virtuous, and this presumption remains until removed by evidence.” See Moon v. State, 49 Ga. App. 9, 11 (174 S. E. 176), and cit.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.